Citation Nr: 1530766	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  10-06 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a rating in excess of 20 percent for thoracolumbar degenerative disc disease with spondylosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1979 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and March 2013 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas. 

The September 2008 rating decision denied entitlement to an increased rating for the Veteran's service-connected lumbar spine disability.  The March 2013 rating decision denied entitlement to service connection for sleep apnea.

The Veteran and his wife testified before the undersigned at a Board hearing in April 2015.  A transcript of the hearing has been reviewed and associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the April 2015 Board hearing, the Veteran reported that his lumbar spine disability had worsened.  He also reported that he took 60 days of leave from work due to back pain subsequent to his last VA examination.  The Board notes that the appellant's last VA examination was in August 2008, more than 6 years ago.  The veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Veteran also stated that he was scheduled for additional treatment for his lumbar spine condition at the San Antonio Military Medical Center following the hearing.  (See Transcript, p. 6).  Outstanding records should also be obtained on remand. 

In the March 2013 rating decision, the RO denied service connection for sleep apnea.  The Veteran timely submitted a notice of disagreement in December 2013. However, the RO has not issued a statement of the case in response to the Veteran's notice of disagreement.  Accordingly, the issue must be remanded to the RO for issuance of a statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issue of entitlement to service connection for sleep apnea.

2.  Obtain all outstanding VA treatment records and reports and records from the San Antonio Military Medical Center relating to treatment and/or examination for the Veteran's lumbar spine disability.

3.  Schedule the Veteran for a VA examination to determine the present severity of his lumbar spine disability. 

Complete range of motion testing should be accomplished and the examiner should note the point at which there is pain on motion, if any.  The examiner should also note any additional loss of function with repetition due to factors such as pain, weakness, fatigability, and pain on movement.

The examiner must also specifically discuss whether flare-ups are reported and note whether additional loss of function is associated with the flare-ups- if so; he or she should estimate the degrees of lost motion during such flare-ups. 

Any incapacitating episodes of the lumbar spine requiring physician-prescribed bed rest should be noted, along with their frequency and duration over the past 12 months. Complete neurologic findings should also be included.

3.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case. Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


